Per Curiam.
We consider this proof inadmissible, it not being the best evidence the nature of the case admits of. £102 claimed by plaintiff of defendant, by their statement.
Clayton moves for a nonsuit, because they have proved the cause of action to accrue three years (and even in 1793) before the action brought, and limitation in such case is a complete bar. Esp.N.P. 150.
Vandyke. The first moment the fact was ascertained that money was due is December 5, 1799. Action brought May 17, 1802. May 7,1799, defendant’s letter to plaintiff.
Bayard. Cowp. 215, court and jury bound by Act of Limitations, if the facts appear that the money paid was three years [ago], the Statute began to run immediately from the time money paid, per Esp.N.P. 150.
The Court were not inclined to direct a nonsuit, as the acknowledgments of the party, if made, the jury should judge of, and they may consider if the letter is such as to take the case out of the Act.
Objection to a deposition offered by defendants, for want of notice. Objection affirmed.
Vandyke. £80 appears to be due in 1799 with interest, which amounts [to] £102.
Clayton. 2 Burr. 1010.
Bayard. We received but £100, and there cannot be more than £11 due them." Statute of Limitations in our favor and will attach from the time of assignment.
Vandyke in conclusion.
Chief Justice Booth.
Verdict [-].1

 Blank in manuscript.